Citation Nr: 0328454	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-06 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation at the housebound 
rate under 38 C.F.R. § 3.350(i) beyond April 30, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
December 1987.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In connection with the present appeal, the veteran appeared 
at a personal hearing at the Board's headquarters in 
Washington, DC, before the undersigned Veterans Law Judge on 
April 13, 2003.  A transcript of the hearing has been 
associated with the record on appeal.


REMAND

For reasons explained immediately below, the Board concludes 
that this case requires evidentiary development and 
adjudication before appellate review may be undertaken.

Factual background

The only issue that is presently in appealed status is the 
matter of the veteran's entitlement to continuation of 
special monthly compensation based on housebound status 
beyond April 30, 2000.  The veteran alleges that the RO 
should not have discontinued payment of this increased rate 
of compensation following termination of a temporary total 
disability rating under 38 C.F.R. § 4.30 (Paragraph 30) for 
surgery performed in January-February 2000 to replace a 
dorsal spine stimulator (which helps to improve function for 
his service-connected right ankle/reflex sympathetic 
dystrophy disability).  Following termination of the 
Paragraph 30 benefits, the veteran's prior rating of 40 
percent for the right ankle disability resumed effective May 
1, 2000.  The veteran in essence contends that he is 
"permanently housebound" under the applicable regulations.

An increased rate of disability compensation (special monthly 
compensation) is payable to a veteran who has a single 
service-connected disability rated as 100 percent under the 
Schedule for Rating Disabilities and has either (1) 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems or, 
(2) is "permanently housebound" by reason of service-
connected disability or disabilities; this latter requirement 
is met when the veteran is substantially confined to his 
dwelling and immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime.  See 38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i)(1), (2) (2003).

The veteran has been service connected for a number of 
disabilities.  In addition to the service-connected right 
ankle disability, which, as indicated above, is presently 
rated 40 percent, he is service connected for chronic tension 
headaches (50 percent), a low back disorder (40 percent), 
dysthymia (30 percent), urinary impairment (20 percent), a 
left knee disorder (10 percent) and impotency (0 percent).  
He is presently rated a combined 90 percent and has been in 
receipt of a total rating based on individual unemployability 
(38 C.F.R. § 4.16) since January 1995.  He has neither a 
single disability rated 100 percent nor additional disability 
or disabilities independently ratable at 60 percent.  His 
claim for the increased rate of compensation under the 
aforementioned section 3.350(i) is therefore premised on 
first establishing either a 100 percent rating for a single 
disability.  

Reasons for remand

The Veterans Claims Assistance Act of 2000

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107)].

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim under the VCAA's duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As part of its duty 
to notify, VA is required to specifically inform the claimant 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  

In this case, no such notice was provided by the RO to the 
veteran with respect to the currently pending claim.  For 
purposes of attempting to remedy such a deficiency, the Board 
was previously authorized to provide notice of the VCAA on 
its own initiative.  However, on May 1, 2003, while this case 
was pending at the Board, the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the DAV case).  
Thus, if, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, this may no 
longer be cured by the Board.

Accordingly, in order to ensure that the veteran is not 
mislead or prejudiced in any manner, and in order to provide 
him with the notice to which he is entitled by law, this case 
must be remanded for the issuance of a VCAA-duty-to-notify 
letter.

Submission of additional evidence directly to Board

A remand is also required for consideration by the agency of 
original jurisdiction (AOJ) of additional evidence submitted 
directly to the Board by the veteran in October 2002.  This 
evidence consisted of a personal statement from the veteran 
addressing his contentions that he was essentially housebound 
and the report of a VA psychiatric evaluation dated in August 
2002, which he evidently believes is supportive of his 
contentions in this regard.  It is noted that the copy of 
this report the veteran submitted was missing pages 1 and 9 
of the nine-page report.  
A complete copy of that report should be obtained on remand.

Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require the Board to obtain a waiver allowing 
the Board to consider additional evidence in lieu of initial 
review by the AOJ.  However, in the DAV case, the Federal 
Circuit held that 38 C.F.R. § 19(a)(2) was inconsistent with 
38 U.S.C. § 7104(a) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case for initial consideration 
by the AOJ.  That decision reinforces previous rulings that 
stand for the proposition that a claimant is entitled to AOJ 
level review of a case before appellate level review by the 
Board.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
In view of the Federal Circuit's decision, the Board will 
remand this case to ensure full and complete compliance with 
these requirements as well.

New VA examination and additional medical evidence

The veteran's representative argued in at the hearing in 
April 2003 that the most recent VA examinations conducted in 
September 2000 were inadequate for purposes of this claim on 
account of the fact that these exams did not specifically 
address whether the veteran was in need of regular aid and 
attendance and/or was housebound.  The Board agrees.  The 
September 2000 VA joint and spine examination reports do not 
address the factors relevant to this claim that would, for 
example, be addressed on a VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for Aid and Attendance).  
In light of the facts in this case, where the veteran's 
disabilities are generally physical in nature and a 
subsequent examination was conducted but is clearly 
inadequate for rating purposes, the Board believes additional 
development is warranted.

The Board further observes that additional medical evidence 
may be available and is relevant to this claim.  The veteran 
indicated that he had been hospitalized in April 2001 for 
lumbar spine fusion surgery.  This surgery was apparently 
performed at the VA Medical Center (VAMC) in Minneapolis, 
Minnesota.  The veteran testified at his hearing in April 
2003 that he had the more invasive surgical procedures 
performed at this VAMC rather than at a VA facility nearer to 
where he lives (he lives in Missouri).

Further, as indicated above, a complete copy of the nine-page 
VA psychiatric evaluation report dated in August 2002 must be 
obtained and associated with the claims file.

Newly-raised claims

The veteran raised a number of new claims at his hearing 
before the undersigned Veterans Law Judge in April 2003.  
Specifically, he claimed entitlement to a extension of his 
Paragraph 30 benefits awarded following his January-February 
2000 surgery for the stimulator replacement device for the 
right ankle, entitlement to service connection for additional 
disability of the entire spine, entitlement to service 
connection for carpal tunnel syndrome secondary to his 
service-connected disabilities, entitlement to an increased 
evaluation for his dysthymia disability, and it appears as 
well that he is claiming entitlement to service connection 
for post-traumatic stress disorder (PTSD).  Essentially, all 
of these claims are intertwined with his pending appeal of 
the special monthly compensation issue as the outcome of 
these claims may impact whether an increased rate of such 
compensation may be payable under 38 C.F.R. § 3.350(i).  In 
the interests of judicial economy, all of these matters 
should be consolidated in a single appeal in the event the 
benefits now sought by this appeal remain denied following 
readjudication based on this remand.  See e.g. Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:


1.	VBA should contact the veteran through his 
representative 
and clarify which issues he wishes to pursue.  
Appropriate action should be taken as to any issue 
which is so identified.

2.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed, 
including providing the veteran with 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim on appeal and the 
evidence, if any, that VBA will obtain 
for him.

3.  VBA should obtain the discharge 
summary report prepared in connection 
with the veteran's lumbar spine fusion 
surgery performed at the Minneapolis VAMC 
in April 2001.  Also, obtain a complete 
copy of the nine-page VA psychiatric 
evaluation report dated in August 2002.  
The veteran's assistance may be required 
in obtaining this latter report as the 
partial copy he submitted in October 2002 
does not identify the VA medical facility 
where this report was generated.

4.  After the development requested above 
is completed, schedule the veteran for VA 
examination to determine the severity of 
his service-connected disabilities.  The 
examiner should be provided with the 
veteran's VA claims file.  After 
examination of the veteran and review of 
his pertinent medical records, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the combined effects of the 
veteran's service-connected disabilities 
incapacitate him to such an extent that 
he is substantially confined to his 
dwelling and immediate premises or, if 
institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that his service-connected 
disability or disabilities and resultant 
confinement will continue throughout his 
lifetime.  The report of the examination 
should be set associated with the 
veteran's VA claims folder.

5.  Thereafter, VBA must (re)adjudicate 
any issues arising from this appeal.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


